Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered on or about July 7, 2003, which denied the motion of defendants Bailey and Lily Transportation for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Although it is well settled that a rear-end collision with a stopped vehicle creates a presumption that the operator of the moving vehicle was negligent (see Agramonte v City of New York, 288 AD2d 75 [2001]), issues may arise as to whether the driver of the forward vehicle stopped or slowed suddenly (see Martin v Pullafico, 272 AD2d 305 [2000]). Since there is conflict as to whether the driver of the truck suddenly slowed as he approached an overpass on a highway on which the truck was not permitted in the first place, the denial of summary judgment was appropriate. Concur—Buckley, P.J., Mazzarelli, Saxe, Ellerin and Gonzalez, JJ.